                                          STATE OF NEW YORK
                                    OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                               DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                   LITIGATION BUREAU

                                     Writer’s Direct Dial: (212) 416-8661
                                                February 5, 2021
    Via ECF
    The Honorable Judge Kiyo A. Matsumoto
    United States Courthouse
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, New York 11201

            Re: Agudath Israel of America, et al. v. Cuomo, No. 20-cv-04834 (E.D.N.Y.)(KAM)(RML)
    Dear Judge Matsumoto:
            This Office represents Governor Andrew M. Cuomo, Defendant in the above-referenced
    matter. I write in response to Plaintiffs’ request to call Howard A. Zucker, M.D., J.D. and Bryon
    Backenson, as witnesses at the preliminary injunction hearing currently scheduled for February 8,
    2021. The testimony of Dr. Zucker, Commissioner of the New York State Department of Health
    (“DOH”), and Mr. Backenson, Deputy Director of DOH’s Bureau of Communicable Disease
    Control, should be excluded because it is irrelevant to the remaining issues in dispute in this case.
             Plaintiffs propose that Commissioner Zucker and Mr. Backenson testify regarding the
    “justification for the 25% and 33% capacity limits imposed on houses of worship set forth in
    Executive Order No. 202.68,” in an effort to show that those limits are not narrowly tailored to
    serve a compelling government interest. ECF No. 36. However, the Defendant has made clear that
    he does not dispute the issue of whether the 25% and 33% capacity limits as developed for EO
    202.68 are narrowly tailored. In fact, Defendant has agreed to the entry of an injunction against
    enforcement of those limits.
             Under Federal Rules of Evidence 401 and 402, evidence that is not “of consequence in
    determining the action” is irrelevant and inadmissible. The Court has directed the parties to inform
    it “of the status of their good faith negotiations” over the proposed preliminary injunction order.
    Minute Entry, February 4, 2021. The only remaining issue in dispute concerns the circumstances
    regarding when the agreed upon preliminary injunction should expire—purely a legal matter. The
    testimony of Commissioner Zucker and Mr. Backenson on the public health rationale for the 25%
    and 33% capacity limits is not relevant to this issue or the preliminary injunction. Their testimony
    should be excluded under Fed. R. Evid. 401 and 402 as a matter of law, and as a matter of judicial
    economy.
          Defendant respectfully requests that the Court not require Commissioner Zucker and Mr.
    Backenson to testify at the upcoming preliminary injunction hearing.




                    28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● WWW.AG.NY.GOV
Hon. Kiyo A. Matsumoto
February 5, 2021
Page 2 of 2


       Thank you for Your Honor’s consideration of this matter.

                                            Respectfully submitted,
                                            ________/S/__________
                                            Todd A. Spiegelman
                                            Assistant Attorney General
                                            Todd.Spiegelman@ag.ny.gov
cc: All Counsel (via ECF)
